DETAILED ACTION
In view of the appeal brief and supplemental appeal brief filed on 3/18/2021 and 4/1/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0057731 (hereinafter Damnjanovic) in view of US 2015/0296385 (hereinafter Zhang).
Regarding claims 41, 49, and 57-60, Damnjanovic teaches an apparatus comprising: at least one processor (FIG. 13, 1310: details UE processor); and at least one memory including computer program code (FIG. 13, 1320, 1325: details UE memory and code), the at least one memory and the computer program code configured, with the at least one processor (FIG. 13, 1310, 1320, 1325: details UE memory and code configured with UE processor), to cause the apparatus to perform at least the following (FIG. 13, 1315: details UE): detect at a user equipment a downlink transmission in a selected cell of a mobile communication system within a paging occasion window (FIG. 16, 1615; [0175]: details monitoring the unlicensed radio frequency band during a time window to receive a paging message from a base station) comprising two or more transmission time intervals (FIG. 6, 630; [0089]: details time window 630 includes two DCCA 625, as paging occasion window comprising two or more transmission time intervals), wherein the downlink transmission is subject to a clear channel assessment procedure ([0177]: transmission of the paging message may be a transmission subject to CCA); determine a paging detection window comprising one or more transmission time intervals within the paging occasion window relative to the beginning of the detected downlink transmission (FIG. 5, 510, 515; [0179]: details Actual duration of transmission 510, as paging detection window, having two subframes, as comprising one or more transmission time intervals, within the Intended Duration of Transmission 505, as within the paging occasion window, the time window may overlap in time with the periodic fixed subframe location monitored at block 1615, as relative to the beginning of the detected downlink transmission) based on predetermined or preconfigured configuration information (FIG. 5, 510, 515; [0172]: details receiving at a UE during a predetermined time a transmission including a paging group indicator and an indication of a time window; the predetermined time maybe associated with a CET or an LBT procedure, as based on predetermined configuration information); 
Damnjanovic does not explicitly teach monitor the downlink transmission for receiving a paging message to the user equipment for the duration of the paging detection window or until the paging message is received, whichever occurs first.
However, Zhang teaches monitor the downlink transmission for receiving a paging message to the user equipment for the duration of the paging detection window or until the paging message is received, whichever occurs first ([0111]: details monitor the unlicensed radio frequency spectrum band until the end of the window of the plurality of frames is reached or until the paging instance is detected, whichever occurs first).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Damnjanovic to incorporate the teachings of Zhang and include monitor the downlink transmission for receiving a paging message to the user equipment for the duration of the paging detection window or until the paging message is received, whichever occurs first of Zhang with the downlink transmission of Damnjanovic.  Doing so would provide cellular operator with opportunities for enhanced data transmission capacity (Zhang, at paragraph [0070]).

Regarding claims 42 and 50, Damnjanovic teaches and the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to perform at least the following: receive first configuration information of the paging detection window in broadcast information provided in the mobile communication system ([0172]: details the paging group indicator and/or the indication of the time window may be received in a SIB and/or MIB an RRC message); and store the first configuration information (FIG. 13, 1320, 1325: details UE memory having code). 

Regarding claims 43 and 51, Damnjanovic teaches wherein the first configuration information is cell-specific configuration information ([0173]: details the paging group indicator may correspond to each UE connected to a base station, as cell-specific configuration information). 

Regarding claims 44 and 52, Damnjanovic teaches wherein the first configuration information comprises at least one of: information indicative of the length of the paging detection window, and information indicative of the beginning of the paging detection window ([0172]: details the time window may include a period immediately following the transmission). 
 
Regarding claims 45 and 53, Damnjanovic teaches and the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to receive and store second configuration information of the paging detection window (FIG. 13, 1320, 1325; [0172]: details the paging group indicator and/or the indication of the time window may be received in a SIB and/or MIB an RRC message; UE memory), wherein the second configuration information is user-specific configuration information ([0173]: details the paging group indicator may correspond to each UE connected to a base station, as user-specific configuration information). 

Regarding claims 46 and 54, Damnjanovic teaches wherein the second configuration information comprises at least one of: - information indicative of the length of the paging detection window, and - information indicative of the beginning of the ([0172]: details the time window may include a period immediately following the transmission). 

Regarding claims 47 and 55, Damnjanovic teaches and the at least one memory and the computer program code further configured, with the at least one processor, to cause the apparatus to use information from the second configuration information, if available (optionally claimed and without reciting steps to used; has no patentable weight). 

Regarding claims 48 and 56, Damnjanovic teaches wherein the user equipment is in idle mode ([0159]: details UE idle state).

Response to Arguments
Applicant’s arguments, see appeal brief, filed 3/18/2021, with respect to the rejection of claims 41-60 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415